Citation Nr: 1341202	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  08-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as broken neck.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a skin disorder claimed as burns and scalding burn residuals.

4.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1975. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned at a March 2011 Board hearing.  A transcript of the hearing has been associated with the claims file.

In April 2012, the Board reopened and remanded the four issues now on appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The case has now been returned to the Board.  


FINDINGS OF FACT

1.  It is less likely than not that the Veteran suffered a neck injury, such as a "broken neck," during service, and less likely than not that the current chronic cervical spine strain with degenerative changes is due to any event during service, including the claimed "broken neck." 

2.  The Veteran's current asthma condition, which was manifested during service, clearly and unmistakably preexisted service, but is not shown by clear and unmistakable evidence to have not been aggravated during his active duty service.  

3.  The Veteran was treated during service for a burn injury, but it is less likely than not that he suffers from a current skin condition as a result of that burn injury. 

4.  The Veteran was treated for hepatitis during service, but the preponderance of the evidence shows that he suffers no extant medical condition(s) resulting from that hepatitis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for asthma have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for establishing service connection for a skin disorder, consisting of burns and scalding burn residuals, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for establishing service connection for hepatitis, including all residuals thereof, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information on how a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, regarding the duty to notify, the Veteran was sent a letter in May 2007 (regarding the cervical spine disorder and residuals of hepatitis) and in March 2008 (regarding claimed residuals of scalding burns), that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  These letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of these letters, which were sent prior to the applicable April 2008 rating decision on appeal, no further development is required with respect to those claims regarding the duty to notify.  Otherwise, the disposition on the claim of service connection for asthma is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  "Relevant records" in the context of VA's duty to assist "are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [] claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (quoting Black's Law Dictionary 1316 (8th ed. 2004), "defining 'relevant' as '[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact.'").  Not all of a claimant's medical records will be relevant to a VA disability claim.  Id.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as all relevant post-service medical records available from VA and private treatment providers.  

Herein below, the Board discusses a September 2010 brief from the Veteran's service organization representative, which appears to refer to a July 1973 service treatment record showing treatment for "whiplash" as a M113 crewman "on maneuvers."  Such a treatment record, if it ever existed, is not associated with the claims file currently before the Board.  However, this appears for several reasons to be a mistake on the representative's part.  First, July 1973 was one month after the Veteran entered active duty service, and his personnel record shows that he did not reach his first duty station until November 1973.  It is unlikely that he was a crewman "on maneuvers" within his first month of service.  Furthermore, the Veteran is shown to have received a "whiplash" injury after service, and it is likely that the representative may be conflating the post-service injury for an in-service injury.  Finally, and most convincingly, the representative's brief does not refer to an actual treatment record but only the Veteran's assertions of such an injury.  As service records now of record appear complete in that they contain numerous records throughout July 1973, but do not refer to a whiplash injury, it is more likely that the representative was simply documenting the Veteran's own assertions of such an injury during service.  Because the Veteran's own statements are noncredible evidence, however, the Board finds no rational basis to conclude that the September 2010 brief is referring to a missing service treatment record.  

Otherwise, in addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at a hearing before the undersigned Board member.  Importantly, the Board member explained the issues on appeal and suggested the submission of favorable evidence where necessary.  The Board member therefore satisfied all hearing officer duties as presently directed by 38 C.F.R. § 3.103(c).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012).

Overall, the Board has carefully reviewed these medical records and testimonial statements accordingly.  This evidence reveals no additional relevant evidence, such as medical records, that remains unaccounted for.  

Also, the Veteran was afforded multiple VA examinations, most recently in July 2012, to address the complex medical questions raised by this appeal.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they sufficiently inform the Board of the examiners' medical judgment on those medical questions and the examiners' essential rationale for the opinions regarding the claimed cervical spine, skin, and hepatitis disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a final matter, the Board also finds that there was substantial compliance with the April 2012 Board remand directives.  Specifically, the Veteran was sent a notice letter upon remand in April 2012 requesting that he identify (a) all pertinent medical treatment providers and (b) Worker's Compensation claims filed.  (He did not respond.)  Next, as directed, the outstanding VA treatment records were obtained, including those prior to August 1995, as available.  Further, the Veteran underwent adequate VA examinations in July 2012.  Finally, the matter was readjudicated in a November 2012 Supplemental Statement of the Case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d 
at 1337.

Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, in all cases, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  The presumption of sound condition does not apply where an entrance examination was not performed contemporaneous with entry to a period of service, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Gilbert, 26 Vet. App. at 52.

If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235. Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.   

If a veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  See id. (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")).

If there is conflicting medical evidence on any element material to the claim, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over another by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  But, a veteran must be given the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Here, as a preliminary matter concerning all of the Veteran's claims, it is important to understand that his overall credibility has been called into question.   

Specifically, throughout the record, various medical providers have questioned the accuracy of the Veteran's statements.  For instance, a private doctor in October 2008 noted that the Veteran wanted a statement to support a claim with VA for a broken tooth.  This private doctor refused the request, writing "I cannot do that as [the Veteran] had a previous claim for this w[ith] Worker's Comp[ensation]."  

Similarly, a VA examiner in September 2005, who was evaluating the Veteran for hearing loss, found his responses "inconsistent" and "with purposeful attempts at affecting his responses."

His March 2011 Board hearing testimony also reflects this pattern.  Of particular concern, he was asked about the circumstances of his separation from service, which was "under honorable conditions."  He testified that he was "offered a Chapter 11-I believe is what it was called-can't adapt to military life," and that he "believe[s] this was offered to me so that the military, federal government would have to be responsible for me medically later on."  Board Hr'g Tr. 3-4.  Contrary to his testimony indicating that the underlying reason for his discharge involved a medical condition(s), his service personnel records affirmatively show that he requested to be discharged, and he initiated this request after numerous legal infractions, including drug possession and absence without official leave.  Although he later admitted during the hearing that he had received the Article 15s, his initial mischaracterization represents an omission reflecting unfavorably on his credibility.  Hr'g Tr. 5-6.  

These examples, while not directly pertinent to his instant claims, are representative of numerous credibility problems that are more fully addressed below.  

A. Neck

At the outset, the Board finds that the scope of the instant claim is limited to a condition of the cervical spine (which is commonly referred to as "the neck").  The medical records refer to injuries involving other joints, particularly the clavicle and brachial plexus (commonly called " the shoulders").  However, the neck and shoulders are different parts of the body that are readily and commonly distinguished from each other without the need to understand complex medical concepts or terminology.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran remains free to file a new claim of service connection for a shoulder disorder at any time, and the instant decision is not intended to address the merits of such a claim, if raised.  The analysis below will refer to the shoulders, but only where needed for context and clarity.  

With regards to the merits of the claim, the evidence of record establishes a current diagnosis.  Specifically, a VA treatment note in July 2012 shows a diagnosis of chronic cervical spine strain with degenerative changes.  

Because the evidence establishes a current neck diagnosis, the central questions in this appeal are whether (1) there is evidence of an in-service injury, and (2) whether a nexus is shown between an injury during service and the current diagnosis.  After careful consideration, the Board finds that the more probative evidence of record weighs unfavorably against both of these elements.  

In-Service Event

First, the preponderance of the evidence makes it less likely than not that the Veteran injured his neck during his service from June 1973 to June 1975.  

At his March 2011 Board hearing, the Veteran attributed his current neck condition to an incident where a radiator cap on a tracked vehicle "hit me and blew me from the top of the track off to the side."  Board Hr'g Tr. 11.  He explained that he "landed on a berm and that's pretty much about all I remember."  Board Hr'g Tr. 11.  He testified that he did not remember any details immediately thereafter because he "kind of blacked all that out."  Board Hr'g Tr. 11.  "Apparently," according to the Veteran, "I spent some time at [an Army hospital]," and "was placed on convalescent leave for that as well for a couple of weeks."  Board Hr'g Tr. 11.  

The Veteran is competent to describe this event.  Notwithstanding his competency, his own statements of this event are noncredible evidence of its occurrence.  In addition to the overall credibility issue noted above, his accounts regarding this specific injury are unreliable, exaggerated, and inconsistent over time.  

For instance, he underwent a VA psychiatric examination in March 1994.  He gave a history of a radiator boiling over and that "he was scalded," but the examiner noted that "[a]pparently the injury was relatively mild as he was released without hospitalization."  He also underwent a VA general examination in February 1994, at which time he gave a history of "essentially a whiplash" injury during a motor vehicle accident (MVA) in service.  According to the examiner, "this did not cause residual symptoms and he is not applying for [service connection] on this."  

The Veteran also underwent a VA social and industrial survey in August 1994 in connection with a prior claim.  At that time, the examiner documented the Veteran's account of "being thrown about six feet up and seven feet away landing on his head and shoulders."  The Veteran reported suffering burns on his stomach, chest, left arm, face, and scalp, but "was treated at the emergency room and given two days off" with "no physical residuals from being scalded from the hot water."  

These VA examinations from 1994 are significant for two reasons.  First, the March 1994 examiner found the injury was "relatively mild," which is in marked contrast to the what the Veteran told the August 1994 examiner (that he was thrown "six feet up and seven feet away" by a blown radiator cap).  The Veteran's latter account appears exaggerated, as it is implausible that anyone would be thrown so high and so far by such a mishap.  More importantly, the Veteran affirmatively denied any physical residuals from this incident throughout these examinations.  In fact, he informed the general examiner that he had no residuals from service involving the neck injury.  

As another example of his unreliability, a January 2009 VA treatment note shows his report of being "blown off the top of a tank and on landing, broke his neck." He claimed that he did not recall this event "at all," and did not know about it until his veterans service organization (VSO) representative went through his STRs and revealed it to him.  The doctor noted that "It is probable he does not recall it due to head injury."  

(Of note, he first claimed a "neck Inj" in August 1993, at which time he was not represented.  He did not appoint a VSO to represent him until July 1999.  The record does not make clear whether he consulted a VSO prior to filing the claim in August 1993, but this discrepancy highlights a further inconsistency in his testimony.)  

The Veteran gave a similar history during a July 2012 VA PTSD examination of being "blown off a tank and breaking his neck."  The VA examiner noted this event as a statement of fact.  It is important to note that the examiner had not been directed to accept as true that the Veteran suffered injuries during the tank accident, but only a burn injury during service.  The examiner specifically qualified that the "STRs indicate the burns although the tank accident is not mentioned."  Accordingly, this examination does not serve to endorse the credibility of the Veteran's statements or confirm the occurrence of the event.  To the contrary, the examiner appears to be calling into question its occurrence.  

Overall, the Veteran's varying and exaggerated accounts of the event make it more likely that he has been attempting to present his history in a light more favorable to his instant claim, rather than provide an accurate account of his in-service injuries.  
In fact, he claims that he did not remember or even know about the accident until it was told to him many years later.  Notwithstanding the January 2009 VA doctor's comment to the contrary, it is facially implausible that the Veteran would be unable to remember ever having one's "neck broken."   It is also significant that the Veteran nonetheless gives very specific recollections about this incident, including how far he was "thrown," where he landed, and how long he was treated.  It is internally inconsistent that he did not know about the event until it was told to him, but can nonetheless remember specific details about what happened. 

For these reasons, his own statements are too unreliable to be found credible supporting evidence.  Therefore, his testimony will be considered neither favorable evidence supporting the appeal nor unfavorable evidence weighing against the appeal.  Accordingly, his lay statements do not confirm the occurrence of the neck injury during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Caluza, 7 Vet. App. at 511.  

As a final matter on the lay evidence, the Board again acknowledges the September 2010 brief from the Veteran's representative, which indicates that he had treatment in July 1973 for "whiplash."  As discussed above, this statement appears to be relying on the Veteran's account of his treatment during service.  This appears particularly likely given that the claims file is complete, but does not contain a copy of such a treatment record.  To the contrary, there is a post-service medical record showing a whiplash injury in August 1993.  Furthermore, the Veteran would have been one month into his active duty service in July 1973, which was almost one year prior to the burn injury documented in July 1974 (which he now claims also involved the neck injury).  The Veteran previously reported a whiplash injury at the February 1994 general VA examination, but has not claimed this injury in connection with the instant appeal.  It is therefore reasonable that the statement in the September 2010 brief represents an honest mistake by the representative.  

Accordingly, the Board must look to the remaining evidence to determine if an in-service injury occurred.  

In this regard, the occurrence of the in-service neck injury is less likely because the STRs do not document such an injury.  

At entrance into service in June 1973, the Veteran marked "YES" where asked "have you ever had or have you now" broken bones.  The examining doctor documented a history involving the left clavicle.  A scar was observed on clinical evaluation corresponding at the left clavicle.  (He was treated during service for incision and drainage of a left shoulder region abscess at the site of this scar.)  

It is important to reiterate here that the Veteran attributes his neck injury to the same incident in which he suffered burns to his body.  It is undisputed that he was evaluated in April 1974 for second degree burns on his face, left shoulder, and right abdomen.  On further evaluation, the phrase "superficial [secondary degree]" was marked out and written over with "deep [first degree]."  A follow-up treatment note later in April 1974 shows that the burns were resolving satisfactorily.  

These April 1974 treatment records are highly significant.  They confirm the occurrence of the burn incident.  However, they do not refer to the neck in any way.  This is not a situation like a sexual assault where it is not expected for the claimant to have reported the event.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013).  To the contrary, the Veteran affirmatively indicates that he was treated for the neck injury.  It is therefore expected that the neck injury would be documented in some manner during the normal course of treating the injury.  It is not.  Therefore, the absence of evidence in the STRs, particularly the April 1974 treatment records, provides affirmative evidence that the event did not occur.  See AZ, 2013 WL 5420978; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring)

Earlier during service, in July 1973, the Veteran was treated for numerous complaints, including stiff neck.  But, this treatment occurred in the context of ear aches, runny nose, cough, which was diagnosed as a viral infection.  Thus, this treatment record does not support the occurrence of a neck injury.  

Similarly, in November 1973, he was treated for an "injured back lifting," with pain located under the left arm and at the left scapula.  In September 1974, he was treated for pain in the shoulder.  He was then involved in a fight in September 1974, which resulted in treatment of chest pain and pain behind the left ear, plus tender left mastoid and chipped teeth.  He was also admitted for unrelated complaints in October 1974, at which time his past injuries were noted as "Multiple and mostly minor." 

Finally, the Veteran underwent a separation examination in May 1975.  At that time, he denied all pertinent symptoms, including swollen or painful joints; bone, joint or other deformity; arthritis; and all related complaints.  He endorsed a head injury, frequent or severe headaches; and broken bones, all of which he related to a "Rodeo mishap." Clinical evaluation of the neck was "normal" and chest X-ray was "neg[ative]."  The scar at the left clavicle was again observed.  

The overall absence of any mention of the claimed neck injury in the STRs, particularly at the time of the claimed injury, is critical here.  Again, these STRs are affirmative evidence of the non-occurrence of the event.   Even accepting as true the Veteran's current assertion that he does not remember the injury, a neck injury, as he describes it, would normally be recorded in the STRs in some manner.  It requires no medical expertise to conclude that the STRs would show some indication of a "broken neck" if such had occurred.  

The STRs otherwise extensively document numerous injuries, including a knee injury, shoulder injury, and burn scars.  But, the STRs do not refer to a neck injury.  Notably, the Veteran otherwise reported no less than thirteen separate medical conditions on his medical history questionnaire at separation.  In fact, he gave a history of a head injury, but attributed this to a "rodeo mishap." (He reported a past occupation as ranch hand.)  The Veteran has not asserted, and the Board finds no rational basis to conclude that the "rodeo mishap" occurred during service.  In fact, the Veteran has given extensive testimony in connection with the instant appeal, but has never reported a "rodeo mishap" during service.  

Ultimately, however, this "rodeo mishap" is nonconsequential in light of the May 1975 separation examination, which does not refer to the claimed "broken neck."  Importantly, the separation examiner reviewed the Veteran's medical history, and nonetheless found no indication of a neck condition.  Again here, the examiner was expected, in the normal course of business, to document all of the Veteran's past medical conditions.  Therefore, it is unreasonable to conclude that such a substantial injury would not be recorded at least in the separation examination.  

For these reasons, the STRs make it less likely that the neck injury occurred during service.  See AZ, 2013 WL 5420978; Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 440.

Finally, the post-service treatment records are silent where the injury would reasonably be expected to have been reported if it had occurred.  

The earliest post-service treatment records available are from June 1984.  This was nearly ten years after the Veteran separation from service in June 1975.  He was admitted specifically for treatment of "lumps in chest."  Nonetheless, the associated medical records document several histories given by the Veteran.  They show that he otherwise gave a comprehensive history of upper body injuries, including a "shattered clavicle" at age 16.  But, he did not report a neck injury.  

Similarly, several years later, in July 1997,  he was treated for left upper quadrant abdominal pain.  The treatment records extensively document the Veteran's medical history.  Most pertinent here, he reported being thrown off a horse one month prior; had an on-the-job ("OJI") brachial plexus separation in 1986, which resulted in a "shoulder drop," and ongoing pain.  Again, however, he did not report an in-service neck injury.    

Similarly, a September 1994 VA treatment record reflects his complaints of "neck pain s/p work related accident - acute accident in August."  (In contrast, he also gave a history of asthma since childhood, which shows that that he was capable and concerned with giving a history of much earlier symptoms where extant.)

Also, a VA primary care record from June 1999 shows that he reported (1) the MVA at age 16 resulting in a fractured left clavicle; (2) the workplace injury in 1986; and (3) the 1990 MVA.  Here, he reported all otherwise undisputed injuries, but did not report the claimed in-service neck injury.  

Also, as discussed in greater detail below, a VA examiner in July 2012 determined that there is no evidence of a "broken neck" as claimed.  This examiner found that X-rays and a bone scan in 1993 after the MVA showed no signs of fracture and only mild degenerative changes.  The VA examiner also took into account that there is no documentation of neck problems when the Veteran left the service in 1975.  The VA examiner also noted that the Veteran himself gave a history of symptoms starting a couple of years after service.  

These post-service records further support the conclusions that it is less likely that the Veteran experienced a neck injury during service.  Where such an injury would reasonably and ordinarily be recorded, the records are silent.  Even accepting that he did not have knowledge of the neck injury until after it was revealed to him, presumably by the time of his August 1993 claim for the injury, later records also fail to record the claimed neck injury during service.  Because the record keepers here otherwise recorded all pertinent injuries, there is no reason to conclude that they would have excluded the in-service neck injury if it had been reported to them.  Accordingly, the absence of evidence here is further affirmative evidence of the nonoccurrence of the event  

Finally, the July 2012 VA examination directly contradicts-with objective medical imaging-the Veteran's allegation that he fractured his cervical spine during service.  This gives rise to a legitimate negative inference that the event did not occur.  See AZ v. Shinseki, No.2012-7046, 2013 WL 5420978, (Fed. Cir. Sept. 30, 2013).  Correspondingly, it also makes the Veteran's own statements less credible.  

Nexus

Notwithstanding the determination that the in-service neck injury did not likely occur, the post-service treatment records establish that it is less likely than not that the current disorder is due to any event of service.  Rather, the most probative evidence shows that it is more likely that the current neck condition is due to intervening injuries.  

Initially, the Board finds that the current diagnosis of chronic cervical spine strain with degenerative changes is reasonably consistent with "arthritis," which is a chronic disease listed in 3.309(a).  

However, this condition was not established during service as chronic or otherwise, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, as explained immediately above, the most probative evidence makes it less likely that the Veteran suffered any in-service neck injury.  Similarly, because the condition is not noted during service in any manner, a showing of continuity of symptomatology may not support the claim.  See 38 C.F.R. § 3.303(b) (requiring a showing of continuity of symptomatology after service for any chronic condition "noted," but not established as chronic, during service).  The Veteran's own statements currently indicating a continuity of symptoms after service do not inform this question, and are not credible in light of the absence of such evidence during service.  See id.  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b).  

Without regard to the specific chronicity and continuity requirements set forth in 38 C.F.R. § 3.303(b), the remaining evidence shows that this condition was not ongoing after service.  To the contrary, the Veteran filed an original claim of service connection in May 1976, which was one year after his separation from service.  At that time, he identified four distinct conditions for which he claimed service connection.  Most pertinent here, he identified "Dental Trauma: November 1974, Blow to the mouth, fracturing both centrals causing both to have root canal treatments, where were only started in service, not completed."  None, however, refer to the neck.  It is reasonably expected that if he had neck complaints at that time, which he felt to be directly related to service, he would have claimed it as well.  See, e.g., AZ, No. 2012-7046, 2013 WL 5420978, at *12.  Because he did not, this is makes his later assertions to the contrary noncredible statements more consistent with his desire to present his case in a light most favorable to his claim, without regard to accuracy.  

It was not until an August 1993 claim that he first sought service connection for a "neck Inj."   Although he now indicates that he would not have known of the neck injury at the time of his May 1976 claim, the Board reiterates that his own testimony is too unreliable to be credible evidence in this regard.

More importantly, the remaining evidence of record makes it more likely that the current neck condition is due to post-service injuries in 1987 and 1993.  

Specifically, medical records in August 1993 show treatment for "neck pain from MVA."  He complained of past neck pain since being involved in an MVA where he was rear-ended.  He "[h]as neck pain x several years.  Pain worse again now."  He was given a diagnosis of cervical strain-exacerbation of neck pain.  An X-ray of the cervical spine was negative.  

His treating doctor documented in August 1993 that the Veteran had an "old" injury "in 1989?".   He clarified in September 1993 that the "old" injury occurred in 1987.  

After the August 1993 MVA, the Veteran underwent physical therapy.  The physical therapist observed in September 1993 that the Veteran "does have previous work injury form [sic] 1987 in which there was residual chronic right neck and parascapular pain.  

An October 1993 letter from the treating doctor to a "claims rep" explains again the circumstances of the August 1993 MVA with "[o]ld brachialis plexus injury 1987."  

An orthopedic surgeon evaluated the Veteran in October 1993.  This doctor recorded a detailed account of the August 1993 MVA, including that the Veteran's head struck the windshield.  It was noted that "[h]e continues to have problems mainly with neck pain."  It was also noted that X-rays immediately after the MVA showed "some mild anterior subluxation in C7/T1."  Current X-rays showed "some degree of osteophyte formation about C6/7 and some degree of C7 on T1 anterior subluxation remains."  The Veteran gave inadequate effort on physical examination.  

Also, this same orthopedic surgeon found that the Veteran's "symptoms are probably related to his MVA and not this prior industrial accident."  

Also, a VA primary care provider in June 1999 (previously noted herein above) noted the Veteran's complaints of "chronic neck pain which he attributes to his [1987 workplace injury]."  He "felt like [the 1990 MVA] exacerbated" that injury.  

It is not reasonable to conclude, and the Board finds no rational basis to find, that the history given in these records is inaccurate or incomplete.  In fact, this was after he filed his claim in August 1993, which indicates that he would have become fully aware of the alleged in-service neck injury by the time of his post-MVA treatment.  Therefore, reading the 1993 treatment notes together makes it more likely that the Veteran had neck pain beginning from a 1987 workplace injury, but his ongoing neck pain thereafter is directly attributable to the August 1993 MVA.  This makes it less likely than not that a neck condition existed prior to the 1987 injury.  Although the records from the 1987 injury are not available, the Veteran did not respond to the Board's request for his cooperation to attempt to obtain these records.  

Also weighing against the claim, the Veteran underwent a VA examination in July 2012.  At the examination, the Veteran gave a history of an injury in service where he got "blown up and burnt," but with neck pain starting around 1977 or 1978, which was after his separation from service.  He first had treatment for the neck in the late 1980s or 1990s due to increased headaches and loss of motion in the neck.  The Veteran also gave a history of being involved in a MVA while going to physical therapy for residuals of an industrial accident causing right arm problems.  The MVA involved a "whiplash injury," and the pain had continued.  

The VA examiner determined that the condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there is no evidence of a "broken neck" as claimed.  X-rays and bone scan in 1993 after the MVA showed no signs of fracture and only mild degenerative changes.  And, there is no documentation of neck problems when he left the military in 1975.  Symptoms did not start until a couple of years after service, and he also had an industrial accident as well as an MVA after service that "might" have contributed to current neck problems.  

The Board finds that this VA examination is highly probative and carries great evidentiary value.  First, the VA examiner noted the material facts of the Veteran's case, including the claimed neck injury during service, but also the post-service injuries.  The VA examiner also gave a clear opinion and explained the rationale underpinning this opinion.  Importantly, the VA examiner appears to have objectively considered the plausibility that the current neck condition is due to a fracture in service, but nonetheless found it more likely due to a post-service injury.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Although the examiner did not unequivocally attribute the current neck condition to any post-service injury, such is not required of a VA examiner.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  

In contrast to the VA examiner's opinion, a private chiropractor wrote a letter in support of the Veteran's claim in April 2011. This chiropractor noted that the Veteran presented with a history of cervical injury and cervical pain.  The Veteran related "that in 1974 while in the military, he was on a motor tractor device that he was working on and apparently the engine overheated, the radiator exploded blowing him off the back of the device and burning him."  The chiropractor also reviewed X-ray results, specifically noting that they "are negative for fractures."  The diagnosis was "[l]ate effect of sprain/strain of over 35 years; cervical degenerative; accommodative splinting action of the cervical spine; and chronic cervical pain; and cervical dysfunction and subluxations.  With regard to etiology, the chiropractor observed, in pertinent part, that "[i]t is my clinical impression that the cervical spine has been degenerative since [the Veteran's] military injury."   

This private chiropractor's opinion must be accorded little probative weight for several reasons.  First, he made no mention of the Veteran's two post-service injuries.  This indicates that he had an incomplete factual background, which substantially diminishes the probative value assignable to the opinion.  Second, he did not explain the medical reasons underpinning his opinion.  Standing alone and viewed in isolation, this would not significantly impact the evidentiary value of the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  However, without explaining the basis for his opinion, particularly in light of the unfavorable post-service records attributing the Veteran's condition to the post-service injuries, the chiropractor's omission becomes much more significant.  In other words, the Board is unable to determine (a) whether the chiropractor was aware of the post-service injuries, and, if so, (b) how those facts did (or did not) affect this opinion.  Such a lack of analysis, when viewed in relation to the full analysis by the July 2012 VA examiner, significantly impairs the Board's ability to assess the appropriate probative value assignable to this opinion.  Accordingly, it is nominally probative and not sufficiently probative to weigh against the July 2012 VA examiner's opinion.  

In light of the above, the evidence makes it less likely than not that the Veteran's current cervical spine condition is due to any event of his active service, including the claimed "broken neck."  

In conclusion, with careful consideration of the relative probative value of the unfavorable evidence, which is considerable, with that of the favorable evidence, which is minimal, the Board finds that the preponderance of the probative evidence of record weighs against the claims of service connection.  Consequently, the claim must be denied.  

In reaching the above conclusions, including both theories of service connection, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on either theory of entitlement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

B.  Asthma

The evidence of record establishes a current diagnosis of asthma.  Specifically, a VA examiner in July 2012 confirmed a diagnosis of asthma.  This examiner also found that the current asthma is a continuation of asthma shown during service.  

Accordingly, the Veteran is shown to currently have asthma that was manifested, at least to some degree, during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Consequently, the central questions presented in this appeal are whether (1) asthma preexisted service, and, if so (2) whether asthma was (not) aggravated during service.  

At entrance into service in June 1973, asthma is not "noted."  The Veteran marked "YES" when asked "have you ever had or have you now" asthma, and the examining doctor handwrote: "Asthma up to age 6 years - no meds now."  On clinical evaluation, however, the lungs and chest were found "normal" and a chest X-ray was "neg[ative]."  Documentation of the preservice history of asthma does not constitute a "noted" disease for purposes of 38 U.S.C.A. § 1111.  Accordingly, the Veteran is entitled to the presumption of soundness for this period of service.  

The record on appeal is not sufficient to rebut the presumption of soundness.  Regarding the preexisting prong of the presumption of soundness, the Veteran's own statements at service entrance, plus the ongoing declarations of childhood asthma, are considered clear and unmistakable evidence to satisfy the preexisting prong for rebutting the presumption of soundness.  See Horn, 25 Vet. App. at 235.  As a matter of law, the presumption of soundness may be rebutted by clear and unmistakable evidence consisting of an appellant's own admissions during clinical evaluations during service of a preservice history of symptoms.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, in the absence of any contention that the appellant never made the statements attributed to him (reporting preexisting symptoms), those statements alone are sufficient rebut the preexistence prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).

However, the record does not include clear and unmistakable evidence sufficient to rebut the aggravation prong of the presumption of soundness.  See Id.  

On this question, the May 1975 service separation examination shows that the Veteran again endorsed a history of asthma, which he wrote as "[b]orn with it."  The examining doctor noted "Asthma since childhood - presently asymptomatic on no meds."

More recently, the Veteran underwent a VA examiner examination in July 2012 to address the central question in this appeal.  The examiner accurately noted the Veteran's history and performed a clinical evaluation.  Based on the examination results, the examiner determined that the Veteran's asthma was present as a child.  Further, according to the examiner, the Veteran had a few recorded episodes of asthma symptoms during service, usually associated with upper respiratory infections.  At that time of discharge, there were no complaints of asthma or treatment for ongoing asthma noted.  The examiner also explained that, per the Veteran and the medical record, he did well without symptoms until moving to Oregon, where he was found to be allergic to many environmental allergens.  

The VA examiner then opined that the Veteran's current asthma is at least as likely as not a continuation of the asthma the Veteran experienced in service, which is a continuation of the asthma as a child.  The examiner explained that asthma as a child often remits before adulthood, but can occur again in adulthood, especially if additional risk factors are added, such as smoking or new environmental allergens.  Asthma occurring in adulthood is the same hypersensitive response of the airways as occurred in childhood.  The triggers may be different, but the disease process is the same.  

The Board finds that this VA examination is based on a factually accurate premise.  In fact, a September 1990 private treatment note, although handwritten, appears to record a history of increased symptoms in 1984 or 1987 with asthma as a child.  Similarly, treatment notes throughout September 1992 to July 1993, show treatment for symptoms of "chronic asthma."  It was noted that the Veteran was "unable to control asthma on job - dust & pollen" as a mill wright.  An assessment in July 1993 was "asthma worse with work."  Then, he underwent a VA general examination in February 1994.  He gave a history of childhood asthma that became worse during service with post-service treatment in 1984 for pneumonitis.  He also reported having "gave up" his post-service work as a millwright because his private doctor told him "his lung condition would be aggravated."  The examiner's assessment was that asthma "is active."  

These records support the July 2012 VA examiner's assessment.  Nonetheless, the examiner's assessment that asthma during service was a "continuation" of the Veteran's childhood asthma does not meet the degree of certainty necessary to rebut the aggravation prong of the presumption of soundness.  In other words, the VA examiner's opinion does not provide clear and unmistakable evidence that there was no increase in disability or that any increase was due to the natural progression of the condition.

The record on appeal contains no other probative evidence addressing this complex medical question.  And, although the totality of the medical evidence bears on this question, the Board, in its lay capacity, is unable to draw any inferences from the medical evidence.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board finds that no further development is necessary in this regard, because doing so would only be for the sole purpose is to obtain evidence against the claim.  See Mariano v. Principi, 17 Vet. App. 305 (2003); cf Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (the Board may seek further evidentiary development if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision).   

In light of the foregoing, the Board is unable to rebut the presumption of soundness.  Because the remaining evidence establishes that the Veteran's asthma is related to the in-service disease, the claim is granted.  38 U.S.C.A. § 1111 (West 2002); Gilbert, 26 Vet. App. 53.

C.  Burn Scars

The evidence of record shows a burn injury during service.  Specifically, the STRs show that the Veteran was referred for treatment in April 1974 for second degree burns on the face, left shoulder, and right abdomen.  On further evaluation, the phrase "superficial [secondary degree]" was marked out and written over with "deep [first degree]."  Accordingly, it is established that he suffered first degree burns during service.  

Because the evidence establishes an in-service injury, the remaining questions are whether (1) there is evidence of a current disability, and, if so, (2) whether a nexus is shown between the in-service injury and the current disability.  After careful consideration, the Board finds that the more probative evidence of record weighs against both of these elements.  Because the evidence is related, the Board will address these two elements together.  

First, the STRs show no residuals after the April 1974 burn scars.  To the contrary, the Veteran underwent follow-up treatment later in April 1974, and it was found that the burns were resolving satisfactorily.  Moreover, at his May 1975 separation examination, the Veteran specifically denied a history of any skin disease.  In fact, he exhaustively listed multiple other complaints, but not burn scar residuals.  

Thus, the STRs are affirmative evidence that the burn suffered in April 1974 did not leave any scars.  

Approximately twenty years later, in February 1994, the Veteran underwent a VA general examination.  He did not give a history of scars.  Although this was not the primary subject of the examination, the examiner nonetheless examined the skin, and the clinical examination of skin was negative, including for scars and burns.  

Likewise, at an August 1994 social and industrial survey, the Veteran complained of dreams "about being scalded and about it causing his body to have scars and being mutilated."  He referred to an incident where a vehicle became overheated and the radiator cap blew, "resulting in the Veteran being thrown about six feet up and seven feet away landing on his head and shoulders."  He had burns on his stomach, chest, left arm, face, and scalp.  The Veteran also reported that "he was blistered very bad and looked like a snake when he began to peel and was very fearful that he would scar."  However, the examiner observed that the Veteran "has no physical residuals from being scalded from the hot water."  Rather, he "was treated at the emergency room and given two days off."  

At his March 2011 Board hearing, he testified that his grandmother used "some Indian remedies," which "allowed me to keep from scarring too badly," although "[t]hey're always  there."  Board Hr'g Tr. 12.  Later during the hearing he was asked if he had scarring, but responded "[n]ot so much anymore.  About the only thing I have is a red, there's a red blotch on one side" of his neck, but otherwise the scarring went away with his grandmother's ointment.  Board Hr'g Tr. 25.  

More recently, the Veteran underwent a VA examination in July 2012.  This examiner found on the bilateral upper arms over the deltoid area "no burn scars visible on the trunk, neck or face."  Rather, the examiner found "patches of skin that are red with pealing skin around the edges, surrounded by deeply tanned skin."  The examiner concluded that these "are consistent with recent severe sunburn and appear to be in the healing process."  

The July 2012 VA examiner further opined that there is no evidence of residual burn scar.  The examiner reasoned that the STRs show treatment for burns with initial referral to surgery clinic for second degree burns, which was evaluated in the surgery clinic as first degree burns.  According to the examiner, there is no reference to the cause of the burns, and there is no reference to burns of the right arm or shoulder.  Again, the "findings today are consistent with healing recent sunburn and are not consistent with scars due to distant previous burns."  

In totality, the evidence of record makes it less likely than not that the Veteran has a current skin condition, including scars, as a result of the burn injury during service.  By his own admission at that March 2011 Board hearing, the scarring went away.  The July 2012 VA examiner found evidence of a skin condition, but determined that this was due to a recent sunburn.  Without evidence of a current disability resulting from the burn injury during service, the Board must find that the preponderance of the evidence weighs against the claim.  Therefore, the claim must be denied.  In reaching the above conclusions, including both theories of service connection, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on either theory of entitlement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

D.  Hepatitis

With regard to hepatitis, the record on appeal confirms an in-service incurrence of the disease.  Specifically, the Veteran's STRs show that he was hospitalized in November 1974 for treatment of infectious mononucleosis with mild hepatitis.  

Accordingly, the central question in this appeal is whether the Veteran currently has hepatitis or residuals of the hepatitis treated during service.  After careful consideration of all assembled and procurable evidence, the Board finds that the preponderance of the evidence makes it less likely than not that hepatitis, or any residuals of the disease, remained extant after his discharge in June 1975.

First, at his service separation examination in May 1975, he endorsed a history of "jaundice or hepatitis."  He wrote "Hep - Army // Jaunice [sic] Born with it."  The examining doctor noted: "Hospitalized in Oct 1974 to November 1974 for Infectious mono + mild Hepatitis."  In a second entry, the doctor noted:  "w[eight] loss associated [with] Inf mono + Hepatitis."  

Two years after separation, the Veteran filed an original claim of service connection for mononucleosis and hepatitis.  He did not identify any ongoing residuals.  In connection with that claim, the Veteran's medical records were obtained, and an accompanying letter from a private doctor summarized that he had been treated for Infectious Mononucleosis with an associated hepatitis related to the mononucleosis.  The doctor explained that "[t]he hepatitis was not infectious or serum hepatitis.  His prognosis from recovering from the infectious mononucleosis is excellent and there should be no sequelae."  

In August 1993, he again filed for service connection for "residuals of mono."  However, he underwent a VA general examination in February 1994 to evaluate this claim, and the examiner noted that he "has no residual symptoms at the present time."  All findings were "negative."  

Also, a VA primary care record from June 1999 shows that the Veteran otherwise gave an extensive and thorough report of his medical history.  But, referable to hepatitis, it is only noted that he had a "[p]ossible history of hepatitis and mono as a young adult."  

More recent ongoing VA treatment records, including in June 2007, document:  "no hepatitis C antibody in last 1 y[ear]."  

At his March 2011 Board hearing, the Veteran testified that his doctors "haven't told me that it is creating any problems at this time, but they still say you can't give blood.  So something is still lurking somewhere."  Board Hr'g Tr. 8.  

Finally, in July 2012, he underwent a VA examination.  The examiner recorded an accurate history and conducted a clinical evaluation, including performing laboratory studies.  The examiner then determined that there is no evidence of previous hepatitis A, B, or C infection, and there is no evidence of any current or chronic hepatitis.  The examiner explained that the STRs show a diagnosis of mononucleosis, which is caused by the Epstein Barr Virus.  One of the multiple manifestations possible with mononucleosis is hepatitis (liver inflammation).  The Veteran is noted to have had a mild hepatitis with his mononucleosis, which resolved along with the hepatitis and there are no residuals.  His mononucleosis with associated mild hepatitis was caused by military service and resolved over several months, which is typical.  

In short, the evidence affirmatively establishes that the Veteran has had no disability associated with his in-service hepatitis at any point after service.  He has been specifically evaluated for such residual disability on several occasions, but all findings have been negative.  The Veteran himself testified to such at the March 2011 Board hearing.  Accordingly, a disability has not existed at any time after service, including at the time the Veteran filed the instant claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Without a current disability that can be linked to any event or incident of service, the claim must be denied.  See Brammer, 3 Vet. App. 223, 225 (emphasis added).  


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for asthma is granted.  

Service connection for a skin disorder claimed as burns and scalding burn residuals is denied. 

Service connection for hepatitis, including residuals thereof, is denied.  



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


